DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claim 2 has been cancelled leaving claims 1 and 3-12 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3-5, 8, 11 and 12 recite the limitation "the storage".  Claims 3-10 also inherit that deficiency from claim 1. There is insufficient antecedent basis for this limitation in the claim. Since the independent claim lists both a first and a second storage, it is unclear which is meant. Claim 1 lists “the storage” in line 23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Khoury et al. (U.S. Patent Application Publication 2018/0082689) in view of Pearce (U.S. Patent Application Publication 2018/0277121).
As per claim 1, 11 and 12, Khoury et al. discloses:
An information processing method performed by a computer (Figure 1 and paragraph [0032] – the device can be a computer), the information processing method comprising: 
(Figure 6, item 610 and Paragraph [0064] – the speech is detected by a speech activity detector); 
extracting, from each of the at least one speech segment, a first feature quantity identifying a speaker whose voice is contained in the speech segment (Figure 6, item 620 and Paragraph [0064] – i-vectors are extracted from the speech); 
performing a comparison between the first feature quantity extracted and each of second feature quantities stored in a second storage as targets in speaker recognition for identifying respective voices of registered speakers, the second feature quantities being among second feature quantities pre-stored in a first storage and identifying respective voices of registered speakers; (Figure 1 and Paragraphs [0034-0038] & [0067] – the i-vector is compared to the other i-vectors of registered speakers and a similarity metric is used to determine the most similar stored i-vectors. Reading the i-vectors into the remote end application (second storage) for comparison from the computer memory device where they are originally stored (first storage)); and 
performing parsing and management of the registered speakers in the second storage, based on the results of the comparison, of: 
deleting, from the second storage, at least one second feature quantity among the second feature quantities when a degree of similarity between the first feature quantity and the at least one second feature quantity stored in the second storage is less than or equal to a threshold and a predetermined condition is satisfied, to remove at least one registered speaker identified by the at least one second feature quantity from the registered speakers stored in the second storage and reduce a total number of  registered speakers as target speakers for speaker recognition; (Figure 8B & Paragraph [0068] & [0071] – the i-vector search space is pruned to remove dissimilar i-vectors resulting in a set of target speakers upon which more precise similarity computations are executed).
Khoury et al. fails to disclose but Pearce in the same field of endeavor teaches:
adding, to the second storage, the first feature quantity as a feature quantity identifying a voice of a new registered speaker when a degree of similarity between the first feature quantity and each of the second feature quantities stored in the storage is less than or equal to a threshold, to increase the total number of registered speakers who are target speakers for speaker recognition (Figures 3 & 4 and paragraphs [0028-0039] – if a speech sample is determined to not come from an enrolled user, the sample is enrolled as a new user).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method of Khoury et al. with the passive enrollment capabilities of Pearce because speakers often speak differently during formal enrollment than they do during normal speech leading to a more accurate system. See Pearce paragraphs [0002] & [0009-0011].
Claim 11 is directed to a device for executing the method of claim 1, so is rejected for similar reasons.
Claim 12 is directed to a non-transitory computer readable recording medium containing instructions causing a computer to execute the method of claim 1, so is rejected for similar reasons.

As per claim 4, the combination of Khoury et al. and Pearce discloses all of the limitations of claim 1 above. Khoury et al. in the combination further discloses:
the storage pre-stores the second feature quantities (Paragraphs [0036] & [0067-0069] – the i-vectors are pre-stored).

As per claim 5, the combination of Khoury et al. and Pearce discloses all of the limitations of claim 1 above. Khoury et al. in the combination further discloses:
registering target speakers before the computer performs the determining, by (i) instructing each of the target speakers to utter first speech and inputting the respective first speech to the speech input unit, (ii) detecting first speech segments from the respective first speech, (iii) extracting, from the first speech segments, feature quantities in speech identifying the respective target speakers, and (iv) storing the feature quantities in the storage as the second feature quantities (Figures 3 & 4A and paragraphs [0006], [0036], [0046-0047] & [0070] – Speakers are enrolled and i-vectors created for each speaker).

As per claim 6, the combination of Khoury et al. and Pearce discloses all of the limitations of claim 1 above. Khoury et al. in the combination further discloses:
(Figure 8B & Paragraphs [0067-0068] & [0071] – the i-vector search space is pruned to remove dissimilar i-vectors from a large group prior to executing more precise similarity computations)..

As per claim 7, the combination of Khoury et al. and Pearce discloses all of the limitations of claim 1 above. Khoury et al. in the combination further discloses:
in the determining, as the predetermined condition, the comparison is performed for a predetermined period, and as a result of the comparison performed for the predetermined period, when at least one second feature quantity having a degree of similarity less than or equal to the threshold is included, at least one registered speaker identified by the at least one second feature quantity is removed, the degree of similarity being a degree of similarity with the first feature quantity (Figure 3 and paragraphs [0046-0047] – the predetermined length of time is the amount of time required to speak the “particular words”).

As per claim 8, the combination of Khoury et al. and Pearce discloses all of the limitations of claim 1 above. Khoury et al. in the combination further discloses:
in the determining, when the storage stores, as the second feature quantities, second feature quantities identifying two or more respective registered speakers who are target speakers in speaker recognition, at least one registered speaker identified by the at least one second feature quantity is removed (Figure 8B & Paragraph [0068] & [0071] – the i-vector search space is pruned to remove dissimilar i-vectors prior to executing more precise similarity computations).

As per claim 9, the combination of Khoury et al. and Pearce discloses all of the limitations of claim 1 above. Khoury et al. in the combination further discloses:
in the detecting, speech segments are detected consecutively in a time sequence from speech input to the speech input unit (Figure 3 and paragraphs [0046-0048] – the sampling occurs every 10 milliseconds so speech segments are detected consecutively in a time sequence).

As per claim 10, the combination of Khoury et al. and Pearce discloses all of the limitations of claim 1 above. Khoury et al. in the combination further discloses:
in the detecting, speech segments are detected at predetermined intervals from speech input to the speech input unit (Figure 3 and paragraphs [0046-0048] – the sampling occurs every 10 milliseconds so speech segments are detected consecutively at predetermined intervals in a time sequence).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Khoury et al. (U.S. Patent Application Publication 2018/0082689) and Pearce (U.S. Patent Application Publication 2018/0277121) in view of Grancharov et al. (U.S. Patent Application Publication 2020/0194006).
As per claim 3, the combination of Khoury et al. and Pearce discloses all of the limitations of claim 1 above. The combination fails to disclose:
in the determining, when the second feature quantities stored in the storage include a second feature quantity having a degree of similarity higher than the threshold, the second feature quantity having a degree of similarity higher than the threshold is updated to a feature quantity including the first feature quantity and the second feature quantity having a degree of similarity higher than the threshold, to update information on a registered speaker identified by the second feature quantity having a degree of similarity higher than the threshold and stored in the storage, the degree of similarity being a degree of similarity with the first feature quantity.
However, Grancharov et al. in the same field of endeavor teaches:
in the determining, when the second feature quantities stored in the storage include a second feature quantity having a degree of similarity higher than the threshold, the second feature quantity (Figures 1 & 4 and paragraphs [0019], [0051], [0065] & [0067-0068] – Speaker models are updated with data from the current speech sample if the confidence measure is high enough).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method of Khoury et al. and Pearce with the speaker model update capabilities of Grancharov et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 11/10/2021, with respect to the rejection(s) of claim(s) 1 and 4-12 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pearce. Since all registered speakers are initially target speakers, adding the new user as a registered user adds to the number of target speakers. 

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN S LELAND III/Primary Examiner, Art Unit 2677